Case 2:20-cv-10123-DML-EAS ECF No. 19, PageID.1185 Filed 03/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JUDY A. EMMENDORFER,

               Plaintiff,                               Case Number 20-10123
v.                                                      Honorable David M. Lawson
                                                        Magistrate Judge Elizabeth A. Stafford

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.
                                                /

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
  GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND REMANDING CASE

       Presently before the Court is the report issued on February 16, 2021 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

plaintiff’s motion for summary judgment, deny the Commissioner’s motion for summary

judgment, and remand the case pursuant to sentence four of 42 U.S.C. § 405(g). Although the

report stated that the parties to this action could object to and seek review of the recommendation

within fourteen days of service of the report, no objections have been filed thus far. The parties’

failure to file objections to the report and recommendation waives any further right to appeal.

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the

failure to object to the magistrate judge’s report releases the Court from its duty to independently

review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the

findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 18) is ADOPTED.
Case 2:20-cv-10123-DML-EAS ECF No. 19, PageID.1186 Filed 03/05/21 Page 2 of 2




       It is further ORDERED that Emmendorfer’s motion for summary judgment (ECF No. 13)

is GRANTED.

       It is further ORDERED that the Commissioner’s motion for summary judgment (ECF No.

16) is DENIED.

       It is further ORDERED that the case be REMANDED for an award of benefits under

sentence four of 42 U.S.C. § 405(g).

                                                      s/David M. Lawson
                                                      DAVID M. LAWSON
                                                      United States District Judge

Dated: March 5, 2021




                                          -2-
